DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-30-2022.  Claim 16 new.

EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below, Should the changes 
and/or additions be unacceptable to applicant, an amendment may be fled as provided by
37 CFR L312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.  Under no extension time examiner amendment (13-02).
4. 	Authorization for this examiner's amendment was given in a telephone interview
with Mr. Mathew C. Loppnow on June 27, 2022.  The amendment or cancellation of claims
by formal examiner's amendment is permitted when passing an application to issue
where these changes have been authorized by applicant for his/her attorney or agent)
in a telephone or personal interview.
5.	Please replace claim 10 with the below claim:
	Claim 10:  a MEMS transducer, comprising: 
	a transducer substrate;
	a counter electrode coupled to the transducer substrate; and 
	a diaphragm oriented substantially parallel to the counter electrode and spaced
apart from the counter electrode,
	wherein a back volume of the MEMS transducer is an enclosed volume between
the diaphragm and the transducer substrate, and
	wherein a distance between any point within the back volume and a nearest solid
surface is less than a single thermal boundary layer thickness at an upper limit of an audio
frequency band of the MEMS transducer.

	Reasons for Allowance
6.	Claims 1-16 allow.
7.	The following is an examiner’s statement of reasons for allowance:
	Delaus 2012/0087521 fails to teach “wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at the upper limit of the audio frequency band of the MEMS transducer” as recited in claims 1 and 5.
	Delaus 2012/0087521 fails to teach “wherein a distance between any point within the back volume and a nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an audio frequency band of the MEMS transducer” as recited in claim 10.

	The Journal of the Acoustic Society of America 144 “Thermal boundary layer limitation on the performance of micromachined microphone” by Michael L. Kuntzman teaches the acoustic impedance of the cavity formed by the microphone enclosure is calculated using both analytical and finite-element methods. 
	The Journal of the Acoustic Society of America 123 “Thermal boundary layer effects on the acoustical impedance of enclosures and consequences for acoustical sensing devices” by Stephen C. Thompson teaches the calculation of the acoustic impedance of enclosures with special attention to the frequency dependence of the acoustic resistance, and a method for calculation of the acoustical impedance of a rectangular enclosure and of a finite annular cylindrical enclosure.

	After carefully review the above journals that written by Kuntzman and Thompson, these journals do not teach “wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at the upper limit of the audio frequency band of the MEMS transducer” as recited in claims 1 and 5.
            Examiner read applicant’s remark on page 6 filed on 4-30-2022.  The remark argued that the specification (see paragraphs 40, 42) supports that the height of the gap is in a specific relationship with the thickness of the boundary layer.  Such specific relationship improves the signal to noise ratio of the MEMS transducer.  However, the claimed relationship between the gap and the thickness was not found in the above journals that written by Kuntzman and Thompson.  Further, no motivation nor suggestion was found to modify the prior art reference Delaus 2012/0087521 to teach the claimed height for improving the signal to noise ratio.   Therefore,  it would not be obvious to modify the prior art to have the claimed height of the gap.
               
	After carefully review the above journals that written by Kuntzman and Thompson, these journals do not teach “wherein a distance between any point within the back volume and a nearest solid surface is less than a single thermal boundary layer thickness at an upper limit of an audio frequency band of the MEMS transducer” as recited in claim 10.
   	 Examiner read applicant’s remark on page 6 filed on 4-30-2022.  The remark argued that the specification (see paragraphs 40, 42) supports that the distance in a specific relationship with the thickness of the boundary layer.  Such specific relationship improves the signal to noise ratio of the MEMS transducer.  However, the claimed relationship between the distance and the thickness was not found in the above journals that written by Kuntzman and Thompson.  Further, no motivation nor suggestion was found to modify the prior art reference Delaus 2012/0087521 to teach the claimed distance for improving the signal to noise ratio.   Therefore,  it would not be obvious to modify the prior art to have the claimed distance.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653      

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653